Name: Decision No 2/97 of the Estonia-EC Joint Committee of 20 June 1997 on the prolongation of the period provided for in Article 18 (3) of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part
 Type: Decision
 Subject Matter: international trade;  EU institutions and European civil service;  Europe;  tariff policy
 Date Published: 1997-09-12

 Avis juridique important|21997D0912(02)Decision No 2/97 of the Estonia-EC Joint Committee of 20 June 1997 on the prolongation of the period provided for in Article 18 (3) of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part Official Journal L 249 , 12/09/1997 P. 0023 - 0023DECISION No 2/97 OF THE ESTONIA-EC JOINT COMMITTEE of 20 June 1997 on the prolongation of the period provided for in Article 18 (3) of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (97/615/EC)THE ESTONIA-EC JOINT COMMITTEE,Having regard to the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 18 (3), in conjunction with Article 38, thereof,Whereas the Agreement provides for the possibility for Estonia, by way of derogation from Article 18 (1), to introduce, under certain conditions, tariff duties on a limited number of agricultural products originating in the Community; whereas such duties may only be introduced during the first two years following the entry into force of the Agreement; whereas this period ended on 31 December 1996; whereas Article 18 (3) of the Agreement provides for the possibility of prolonging, if necessary, the period by another year, by decision of the Joint Committee;Whereas Estonia has requested, on 6 October 1996, such a prolongation; whereas since the conditions provided for in the said provisions are fulfilled, it is appropriate to accept this request,HAS DECIDED:Article 1 The period provided for in Article 18 (3) of the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part, is hereby extended by one year until 31 December 1997.Article 2 This Decision shall be published in the Official Journal of the European Communities and Riigi Teataja (Estonian State Gazette).Article 3 This Decision shall enter into force on the day of its adoption.It shall apply from 1 January 1997.Done in Tallinn, 20 June 1997.For the Joint CommitteeThe PresidentPriit KOLBRE(1) OJ L 373, 31. 12. 1994, p. 1.